DETAILED ACTION
Claims 1, 2, 6-9 and 13-16 have been amended.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.

Response to Arguments
The 112 rejection of claim 16 has been withdrawn in view of the applicant’s amendments.

Applicant’s arguments with respect to claim 1 (see applicant’s remarks; pages 9-11) has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant states similar arguments for claims 8 and 15 with respect to claim 1 (see applicant’s remarks; pages 12 and 13), as well as, the depending claims 2-7, 9-14 and 16-20 (see applicant’s remarks; pages 11-13).  As such, as stated above, the arguments are moot in view of the new ground of rejection. 

Claim Interpretation
Regarding claims 5, 12 and 19, the claims recite alternative language, i.e. using the term “at least one of”, and as such, the Examiner interprets certain features to not be required due to the claim language listing the features in the alternative.  The rejection below specifies the particular limitations.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 7-9, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahimbegovic et al. (U.S. 2013/0001291 A1) in view of Pierce et al. (U.S. 2014/0075198 A1).
Regarding claim 1, Ibrahimbegovic discloses a system, comprising:
a first client terminal (author) stored on a computing device, configured to generate a carrier object (advertisement) carrying hidden information (QR code), (see Ibrahimbegovic; paragraphs 0053, 0058 and 0073; Ibrahimbegovic discloses an author, i.e. “first terminal” by way of the device being used by the author, creates target content, such as a URL address for a promotion, and sends it to a certificate authority, CA.  The CA generates resolution data that includes an address of the CA and the target content.  The author receives the resolution data and generates a barcode, e.g. QR code.  The author uses this QR code in its advertisements, i.e. advertisement “carrying” the QR code);
a second client terminal (user device), configured to receive the carrier object (advertisement) from the first client terminal (author) (see Ibrahimbegovic; paragraph 0073; Ibrahimbegovic discloses the author uses the QR code in advertisements during interactions with a user in which a user device, i.e. “second client terminal”, is able to scan the code, i.e. receive the advertisement to scan the code), and parse the carrier object to obtain relevant information (e.g. request data) of the hidden information (see Ibrahimbegovic; paragraphs 0074 and 0075; Ibrahimbegovic discloses the user device decodes and analyzes the information encoded in the QR code to determine the target address and further to extract request data); and
the third client terminal (CA), configured to receive the relevant information (request data) from the second client terminal (user device), and send the feedback information (response data) to the second client terminal (user device) according to the relevant information (request data) (see Ibrahimbegovic; paragraphs 0076 and 0077; Ibrahimbegovic discloses the CA receives request data from the user device and sends response data to the user device).
While Ibrahimbegovic discloses “a carrier object carrying hidden information”, as discussed above, as well as, a “third client terminal” sending response data (see Ibrahimbegovic; paragraphs 0076; Ibrahimbegovic discloses the user device transmits to the CA the request data and receives response data from the CA.  The response data includes the target URL, as well as, other information related to the type of the content), Ibrahimbegovic does not explicitly disclose a process a file using a digest algorithm to obtain first digest information, use a private key to encrypt the first digest information to obtain signature information of the file, the carrier object including a file, the hidden information including signature information of the carrier object embedded in the carrier object, the relevant information including the signature information of the carrier object, delete the signature information and obtain the file, use the digest algorithm to process the file to obtain second digest information, obtain valid identification information by comparing the second digest information with third digest information according to feedback information fed back by a third client terminal, the feedback information including the third digest information, and decrypt the signature information using a public key corresponding to the private key to obtain the third digest information.
In analogous art, Pierce discloses process a file using a digest algorithm to obtain first digest information, use a private key to encrypt the first digest information to obtain signature information of the file (see Pierce; paragraph 0046; Pierce discloses a hash function, i.e. “digest algorithm”, may be applied to the data of the image block to generate a first digest, i.e. “first digest information”. The first digest may then be encrypted using a private key to create an encrypted value and the encrypted value constitutes the signature.  The examiner notes that according to the applicant’s specification, a digest algorithm such as a hash function is used; see applicant’s specification as filed; paragraph 0066),
the carrier object including a file, the hidden information including signature information of the carrier object embedded in the carrier object (see Pierce; paragraph 0046; Pierce discloses the encrypted value, i.e. “hidden information”, may constitute the signature and the signature may be appended, i.e. “embedded”, to the image block, and together these constitute the signed image block.  The examiner notes that according to the applicant’s specification, the carrier object may be a picture, a video image and the like; see applicant’s specification as filed; paragraph 0033),
the relevant information including the signature information of the carrier object, delete the signature information and obtain the file, use the digest algorithm to process the file to obtain second digest information(see Pierce; paragraphs 0046 and 0047; Pierce discloses the signature may be appended to the image block, and together these constitute the signed image block. A recipient device of the image block signature may perform the same hash function, i.e. “use the digest algorithm”, on the image block yielding the first digest and also use a public key associated with the private key to decrypt the encrypted value which yields a second digest, i.e. “second digest information”.  Further, the image data, which includes the signature, may also carry security information, i.e. “relevant information”, to ensure that the image file is viewed only by its intended recipient),
obtain valid identification information by comparing the second digest information with third digest information according to feedback information fed back by a third client terminal, the feedback information including the third digest information (see Pierce; paragraphs 0046, 0047 and 0056; Pierce discloses the signature is validated when the first digest is identical, i.e. “comparing”, to the second digest.  Further, it may be repeated for additional image blocks, and as such, a “third digest information”.  Also, an intermediary device may provide information on authentication of the signature using the public key), and 
decrypt the signature information using a public key corresponding to the private key to obtain the third digest information (see Pierce; paragraph 0046; Pierce discloses performing the same hash function on the image block yielding the first digest and also use a public key associated with the private key to decrypt the encrypted value which yields a second digest.  Further, it may be repeated for additional image blocks, and as such, a “third digest information”).
One of ordinary skill in the art would have been motivated to combine Ibrahimbegovic and Pierce because they both disclose features of transmitting a hidden information, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Pierce’s generation of digest information into the system of Ibrahimbegovic in order to provide the benefit of allowing the author to send advertisements (see Ibrahimbegovic; paragraph 0073) to a recipient and the ability to periodically check that the recipient is receiving the original data file sent from the provider (see Pierce; paragraphs 0046 and 0052).
Regarding claim 2, Ibrahimbegovic and Pierce disclose all the limitations of claim 1, as discussed above, and further the combination of Ibrahimbegovic and Pierce clearly discloses wherein the first client terminal (author) is further configured to:
receive original information (resolution address and target content) of the hidden information from the third client terminal (CA) (see Ibrahimbegovic; paragraphs 0044 and 0057; Ibrahimbegovic discloses the CA transmitting resolution data, which includes resolution address and target content to the author.  In other words, the “original information” of the “hidden information” is the resolution data); and 
perform information hiding processing on the original information to obtain the hidden information (see Ibrahimbegovic; paragraph 0058; Ibrahimbegovic discloses the author receives the resolution data and encodes, i.e. “information hiding”, into a generated QR code.  In other words, the encoding is performed on the QR code in order to produce hidden information).
Regarding claim 4, Ibrahimbegovic and Pierce disclose all the limitations of claim 1, as discussed above, and further the combination of Ibrahimbegovic and Pierce clearly discloses wherein the first client terminal (author), the second client terminal (user device), and the third client terminal (CA) are included in different devices (see Ibrahimbegovic; paragraphs 0041, 0044 and 0076; Ibrahimbegovic discloses an author, i.e. using some device, creates target content and communicates the target content to the CA.  Further, a user device also communicates with the CA, as such, “different devices”).
Regarding claim 5, Ibrahimbegovic and Pierce disclose all the limitations of claim 1, as discussed above, and further the combination of Ibrahimbegovic and Pierce clearly discloses wherein the valid identification information includes at least one of the hidden information (see Ibrahimbegovic; paragraph 0076; Ibrahimbegovic discloses the response data includes the target URL, i.e. “hidden information”) and signature information of the carrier object (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “hidden information” alternative).
Regarding claim 7, Ibrahimbegovic and Pierce disclose all the limitations of claim 1, as discussed above, and further the combination of Ibrahimbegovic and Pierce clearly discloses wherein the relevant information (request data) further includes two-dimensional code information of a two-dimensional code (identifier for QR code) (see Ibrahimbegovic; paragraphs 0066; Ibrahimbegovic discloses the QR code as a type of two-dimensional matrix barcode.  The CA receives request data that includes an identifier to identify a PIN for the QR code); and 
the feedback information includes a recognition result (verification) of the two-dimensional code information (see Ibrahimbegovic; paragraphs 0079 and 0080; Ibrahimbegovic discloses feedback information from the CA includes verifying the PIN, using the identifier, for the QR code).
Regarding claim 8, Ibrahimbegovic discloses a method, comprising:
receiving, by a first client terminal (user device), a carrier object (advertisement) from a second client terminal (author), the carrier object (advertisement) carrying hidden information (QR code) (see Ibrahimbegovic; paragraphs 0053, 0058 and 0073; Ibrahimbegovic discloses an author, i.e. “second client terminal” by way of the device being used by the author, creates target content, such as a URL address for a promotion.  The author uses a QR code, generated by the author, in its advertisments, i.e. the advertisement “carrying” the QR code, during interactions with a user, in which a user device, i.e. “first client terminal”, is able to scan the QR code, i.e. receive the advertisement to scan the QR code, which includes the address for the target content);
parsing, by the first client terminal (user device), the carrier object to obtain relevant information (request data) of the hidden information (see Ibrahimbegovic; paragraphs 0074 and 0075; Ibrahimbegovic discloses the user device decodes and analyzes the information encoded in the QR code to determine the target address and further to extract request data);
sending, by the first client terminal (user device), the relevant information (request data) to a third client terminal (certificate authority, i.e. CA) (see Ibrahimbegovic; paragraphs 0076; Ibrahimbegovic discloses the user device transmits to a CA, i.e. “third client terminal”, request data);
receiving, by the first client terminal (user device), feedback information (response data) from the third client terminal (CA) (see Ibrahimbegovic; paragraphs 0076; Ibrahimbegovic discloses the user device receives response data from the CA.  The response data includes the target URL, as well as, other information related to the type of the content or whether the content contains malicious code), and
determining, by the first client terminal (user device), valid identification information (target URL, type of content and malicious code identifier) according to the feedback information (response data), wherein the feedback information (response data) is information fed back according to the relevant information (request data) (see Ibrahimbegovic; paragraphs 0076 and 0077; Ibrahimbegovic discloses the user device transmits to the CA the request data and receives response data from the CA.  The response data includes the target URL, as well as, other information related to the type of the content or whether the content contains malicious code). 
While Ibrahimbegovic discloses “the carrier object carrying hidden information”, as discussed above, Ibrahimbegovic does not explicitly disclose the carrier object including a file, the hidden information including signature information of the carrier object embedded in the carrier object, and the relevant information including the signature information of the carrier object.
In analogous art, Pierce discloses the carrier object including a file, the hidden information including signature information of the carrier object embedded in the carrier object (see Pierce; paragraph 0046; Pierce discloses the encrypted value, i.e. “hidden information”, may constitute the signature and the signature may be appended, i.e. “embedded”, to the image block, and together these constitute the signed image block.  The examiner notes that according to the applicant’s specification, the carrier object may be a picture, a video image and the like; see applicant’s specification as filed; paragraph 0033), and
the relevant information including the signature information of the carrier object (Pierce; paragraphs 0046 and 0047; Pierce discloses the signature may be appended to the image block, and together these constitute the signed image block. A recipient device of the image block signature may perform the same hash function, i.e. “use the digest algorithm”, on the image block yielding the first digest and also use a public key associated with the private key to decrypt the encrypted value which yields a second digest, i.e. “second digest information”.  Further, the image data, which includes the signature, may also carry security information, i.e. “relevant information”, to ensure that the image file is viewed only by its intended recipient).
One of ordinary skill in the art would have been motivated to combine Ibrahimbegovic and Pierce because they both disclose features of transmitting a hidden information, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Pierce’s generation of signature information into the system of Ibrahimbegovic in order to provide the benefit of allowing the author to send advertisements (see Ibrahimbegovic; paragraph 0073) to a recipient and the ability to periodically check that the recipient is receiving the original data file sent from the provider (see Pierce; paragraphs 0046 and 0052).
Regarding claim 9, Ibrahimbegovic and Pierce disclose all the limitations of claim 8, as discussed above, and further the combination of Ibrahimbegovic and Pierce clearly discloses receiving, by the second client terminal, original information (resolution address and target content) of the hidden information from the third client terminal (CA) (see Ibrahimbegovic; paragraphs 0044 and 0057; Ibrahimbegovic discloses the CA transmitting resolution data, which includes resolution address and target content to the author.  In other words, the “original information” of the “hidden information” is the resolution data); and 
performing, by the second client terminal, information hiding processing on the original information to obtain the hidden information (see Ibrahimbegovic; paragraph 0058; Ibrahimbegovic discloses the author receives the resolution data and encodes, i.e. “information hiding”, into a generated QR code.  In other words, the encoding is performed on the QR code in order to produce hidden information).
Regarding claim 11, Ibrahimbegovic and Pierce discloses all the limitations of claim 8, as discussed above, and further the combination of Ibrahimbegovic and Pierce clearly discloses wherein the first client terminal, the second client terminal, and the third client terminal are included in different devices (see Ibrahimbegovic; paragraphs 0041, 0044 and 0076; Ibrahimbegovic discloses an author, i.e. using some device, creates target content and communicates the target content to the CA.  Further, a user device also communicates with the CA, as such, “different devices”).
Regarding claim 12, Ibrahimbegovic and Pierce discloses all the limitations of claim 8, as discussed above, and further the combination of Ibrahimbegovic and Pierce clearly discloses wherein the valid identification information includes at least one of the hidden information (see Ibrahimbegovic; paragraph 0076; Ibrahimbegovic discloses the response data includes the target URL, i.e. “hidden information”) and signature information of the carrier object (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “hidden information” alternative).
Regarding claim 14, Ibrahimbegovic and Pierce discloses all the limitations of claim 1, as discussed above, and further the combination of Ibrahimbegovic and Pierce clearly discloses wherein the relevant information (request data) further includes two-dimensional code information of a code (identifier for QR code) (see Ibrahimbegovic; paragraphs 0066; Ibrahimbegovic discloses the QR code as a type of two-dimensional matrix barcode.  The CA receives request data that includes an identifier to identify a PIN for the QR code); and 
the feedback information includes a recognition result (verification) of the two-dimensional code information (see Ibrahimbegovic; paragraphs 0079 and 0080; Ibrahimbegovic discloses feedback information from the CA includes verifying the PIN, using the identifier, for the QR code).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahimbegovic et al. (U.S. 2013/0001291 A1) in view of Pierce et al. (U.S. 2014/0075198 A1), as applied to claims 1 and 8 above, and further in view of Chenna (U.S. 2014/0108810 A1).
Regarding claims 3 and 10, Ibrahimbegovic and Jiang disclose all the limitations of claims 1 and 8 as discussed above, and while Ibrahimbegovic discloses “the first client terminal, the second client terminal and the third client terminal are included in different devices”, as discussed above, the combination of Ibrahimbegovic and Jiang does not explicitly disclose wherein the first client terminal, the second client terminal, and the third client terminal are included in a same device.
In analogous art, Chenna discloses the first client terminal, the second client terminal, and the third client terminal are included in a same device (see Chenna; paragraphs 0031 and 0032; Chenna discloses the authentication app 118, i.e. “first client terminal”, the application 403, i.e. “second client terminal”, that generates the nonce encoded in the QR code and the application, i.e. “third client terminal”, to scan the QR code are running in a mobile device 115.  The examiner notes that the applicant’s specification states that first, second, and third client terminals may be applications; see applicant’s specification; paragraph 0040).
One of ordinary skill in the art would have been motivated to combine Ibrahimbegovic, Jiang and Chenna because they all disclose features barcode scanning, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Chenna’s authentication system into the combined system of Ibrahimbegovic and Jiang in order to provide the benefit of improving security thereby allowing more reliable authentication mechanisms (see Chenna; paragraph 0005). 

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahimbegovic et al. (U.S. 2013/0001291 A1) in view of Pierce et al. (U.S. 2014/0075198 A1), as applied to claims 1 and 8 above, and further in view of Jamkhedkar et al. (U.S. 2019/0205865 A1).
Regarding claims 6 and 13, Ibrahimbegovic and Jiang discloses all the limitations of claims 1 and 8 as discussed above, and further while Ibrahimbegovic discloses “relevant information” and “feedback information”, as discussed above, the combination of Ibrahimbegovic and Pierce does not explicitly disclose wherein the feedback information includes a verification result of the signature information.
In analogous art, Jamkhedkar discloses the feedback information includes a verification result of the signature information (see Jamkhedkar; paragraphs 0041 and 0067; Jamkhedkar discloses the support server’s QR code processing module interacts with the second entity device.  The support server verifies that the signature of the QR code is authenticated.  In other words, the support server gives feedback that the digital signature has been verified and authenticated).
One of ordinary skill in the art would have been motivated to combine Ibrahimbegovic, Pierce and Jamkhedkar because they all disclose features barcode processing, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Jamkhedkar’s authentication system into the combined system of Ibrahimbegovic and Pierce in order to provide the benefit of improving security thereby allowing validity of the entity generating the QR code (see Jamkhedkar; paragraph 0034 and Table 1). 

Claims 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahimbegovic et al. (U.S. 2013/0001291 A1) in view of Jiang (U.S. 2018/0308121 A1), and further in view of Pierce et al. (U.S. 2014/0075198 A1).
Regarding claim 15, Ibrahimbegovic discloses one or more computer-readable media, stored thereon instructions that, when executed by one or more processors, cause the one or more processors to perform acts (see Ibrahimbegovic; paragraph 0022) comprising:
receiving, by a first client terminal (user device), the carrier object (advertisement) carrying hidden information (QR code) (see Ibrahimbegovic; paragraphs 0053, 0058 and 0073; Ibrahimbegovic discloses an author, i.e. “second client terminal” by way of the device being used by the author, creates target content, such as a URL address for a promotion.  The author uses a QR code, generated by the author, in its advertisments, i.e. the advertisement “carrying” the QR code, during interactions with a user, in which a user device, i.e. “first client terminal”, is able to scan the QR code, i.e. receive the advertisement to scan the QR code, which includes the address for the target content);
parsing, by the first client terminal (user device), the carrier object to obtain relevant information (request data) of the hidden information (see Ibrahimbegovic; paragraphs 0074 and 0075; Ibrahimbegovic discloses the user device decodes and analyzes the information encoded in the QR code to determine the target address and further to extract request data);
sending, by the first client terminal (user device), the relevant information (request data) to a third client terminal (certificate authority, i.e. CA) (see Ibrahimbegovic; paragraphs 0076; Ibrahimbegovic discloses the user device transmits to a CA, i.e. “third client terminal”, request data);
receiving, by the first client terminal (user device), feedback information (response data) from the third client terminal (CA) (see Ibrahimbegovic; paragraphs 0076; Ibrahimbegovic discloses the user device receives response data from the CA.  The response data includes the target URL, as well as, other information related to the type of the content or whether the content contains malicious code), and
determining, by the first client terminal (user device), valid identification information (target URL, type of content and malicious code identifier) according to the feedback information (response data), the feedback information (response data) including information fed back according to the relevant information (request data) (see Ibrahimbegovic; paragraphs 0076 and 0077; Ibrahimbegovic discloses the user device transmits to the CA the request data and receives response data from the CA.  The response data includes the target URL, as well as, other information related to the type of the content or whether the content contains malicious code). 
While Ibrahimbegovic discloses “receiving…the carrier object carrying hidden information”, as discussed above, Ibrahimbegovic does not explicitly disclose receiving, by a first client terminal, a carrier object from a group message sent by a second client terminal, the carrier object carrying hidden information.
In analogous art, Jiang discloses receiving, by a first client terminal, a carrier object from a group message sent by a second client terminal, wherein the carrier object carrying hidden information (two-dimensional code) (see Jiang; paragraphs 0060 and 0066; Jiang discloses promotion data being converted into a two-dimensional code.  The user client, i.e. “second client terminal”, may send the sharing format of the promotion data to a WeChat group for clicking and obtaining by other members, i.e. “first client terminal”.  The examiner notes the applicant’s specification supports this interpretation by stating the carrier object may be sent in a WeChat group; see applicant’s specification as filed; paragraph 0096).
One of ordinary skill in the art would have been motivated to combine Ibrahimbegovic and Jiang because they both disclose features of transmitting a barcode, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Jiang’s sending promotion data into the system of Ibrahimbegovic in order to provide the benefit of allowing the author to send advertisements (see Ibrahimbegovic; paragraph 0073) to multiple users (see Jiang; paragraphs 0065 and 0066).
While both Ibrahimbegovic and Jiang disclose “the carrier object carrying hidden information”, as discussed above, the combination of Ibrahimbegovic and Jiang does not explicitly disclose the hidden information including signature information of the carrier object embedded in the carrier object.
In analogous art, Pierce discloses the hidden information including signature information of the carrier object embedded in the carrier object (see Pierce; paragraph 0046; Pierce discloses the signature may be appended, i.e. “embedded”, to the image block, and together these constitute the signed image block.  The examiner notes that according to the applicant’s specification, the carrier object may be a picture, a video image and the like; see applicant’s specification as filed; paragraph 0033).
One of ordinary skill in the art would have been motivated to combine Ibrahimbegovic, Jiang and Pierce because they all disclose features of transmitting a hidden information, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Pierce’s generation of signature information into the combined system of Ibrahimbegovic and Jiang in order to provide the benefit of allowing the author to send advertisements (see Ibrahimbegovic; paragraph 0073) to a recipient and the ability to periodically check that the recipient is receiving the original data file sent from the provider (see Pierce; paragraphs 0046 and 0052).
Regarding claim 16, Ibrahimbegovic, Jiang and Pierce disclose all the limitations of claim 15, as discussed above, and further the combination of Ibrahimbegovic, Jiang and Pierce clearly discloses wherein the receiving, by the first client terminal (user device), feedback information (response data) from the third client terminal (CA) (see Ibrahimbegovic; paragraphs 0076; Ibrahimbegovic discloses the user device receives response data from the CA.  The response data includes the target URL, as well as, other information related to the type of the content or whether the content contains malicious code) comprises: receiving, by the first client terminal, original information (resolution address and target content) of the hidden information from the third client terminal (CA) (see Ibrahimbegovic; paragraphs 0044 and 0057; Ibrahimbegovic discloses the CA transmitting resolution data, which includes resolution address and target content to the author.  In other words, the “original information” of the “hidden information” is the resolution data).
Regarding claim 18, Ibrahimbegovic, Jiang and Pierce discloses all the limitations of claim 15, as discussed above, and further the combination of Ibrahimbegovic and Pierce clearly discloses wherein the first client terminal, the second client terminal, and the third client terminal are included in different devices (see Ibrahimbegovic; paragraphs 0041, 0044 and 0076; Ibrahimbegovic discloses an author, i.e. using some device, creates target content and communicates the target content to the CA.  Further, a user device also communicates with the CA, as such, “different devices”).
Regarding claim 19, Ibrahimbegovic, Jiang and Pierce discloses all the limitations of claim15, as discussed above, and further the combination of Ibrahimbegovic and Pierce clearly discloses wherein the valid identification information includes at least one of the hidden information (see Ibrahimbegovic; paragraph 0076; Ibrahimbegovic discloses the response data includes the target URL, i.e. “hidden information”) and signature information of the carrier object (The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the “hidden information” alternative).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ibrahimbegovic et al. (U.S. 2013/0001291 A1) in view of Jiang (U.S. 2018/0308121 A1) and Pierce et al. (U.S. 2014/0075198 A1), as applied to claim 15 above, and further in view of Chenna (U.S. 2014/0108810 A1).
Regarding claim 17, Ibrahimbegovic, Jiang and Pierce disclose all the limitations of claim 15, as discussed above, and while Ibrahimbegovic discloses “the first client terminal, the second client terminal and the third client terminal are included in different devices”, as discussed above, the combination of Ibrahimbegovic, Jiang and Pierce does not explicitly disclose wherein the first client terminal, the second client terminal, and the third client terminal are included in a same device.
In analogous art, Chenna discloses the first client terminal, the second client terminal, and the third client terminal are included in a same device (see Chenna; paragraphs 0031 and 0032; Chenna discloses the authentication app 118, i.e. “first client terminal”, the application 403, i.e. “second client terminal”, that generates the nonce encoded in the QR code and the application, i.e. “third client terminal”, to scan the QR code are running in a mobile device 115.  The examiner notes that the applicant’s specification states that first, second, and third client terminals may be applications; see applicant’s specification; paragraph 0040).
One of ordinary skill in the art would have been motivated to combine Ibrahimbegovic, Jiang, Pierce and Chenna because they all disclose features performing authentication, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Chenna’s authentication system into the combined system of Ibrahimbegovic, Jiang and Pierce in order to provide the benefit of improving security thereby allowing more reliable authentication mechanisms (see Chenna; paragraph 0005).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ibrahimbegovic et al. (U.S. 2013/0001291 A1) in view of Jiang (U.S. 2018/0308121 A1) and Pierce et al. (U.S. 2014/0075198 A1), as applied to claim 15 above, and further in view of Jamkhedkar et al. (U.S. 2019/0205865 A1).
Regarding claim 20, Ibrahimbegovic, Jiang and Pierce disclose all the limitations of claim 15 as discussed above, and further while Ibrahimbegovic discloses “relevant information” and “feedback information”, as discussed above, the combination of Ibrahimbegovic, Jiang and Pierce does not explicitly disclose wherein the relevant information includes signature information; and the feedback information includes a verification result of the signature information.
In analogous art, Jamkhedkar discloses the relevant information includes signature information (see Jamkhedkar; paragraphs 0035 and 0036; Jamkhedkar discloses a QR code includes a digital signature.  A second entity device participates in QR code based data transfers with a support server.  In other words, the second entity device sends “relevant information”, such as a digital signature, of the QR code to the support server); and 
the feedback information includes a verification result of the signature information (see Jamkhedkar; paragraphs 0041 and 0067; Jamkhedkar discloses the support server’s QR code processing module interacts with the second entity device.  The support server verifies that the signature of the QR code is authenticated.  In other words, the support server gives feedback that the digital signature has been verified and authenticated).
One of ordinary skill in the art would have been motivated to combine Ibrahimbegovic, Jiang, Pierce and Jamkhedkar because they all disclose features hidden information processing, and as such, are within the same environment.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Jamkhedkar’s authentication system into the combined system of Ibrahimbegovic, Jiang and Pierce in order to provide the benefit of improving security thereby allowing validity of the entity generating the QR code (see Jamkhedkar; paragraph 0034 and Table 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Koike (U.S. 2009/0185713 A1) discloses generating a QR code by generating a digest of the character image information.
Powell et al. (U.S. 2004/0078394 A1) discloses a digital signature is the encryption of the digital digest of a document using a private key.
Sakanashi et al. (U.S. 2017/0255495 A1) discloses a QR code included in an electronic file.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653. The examiner can normally be reached M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.C/Examiner, Art Unit 2442                                                                                                                                                                                                        07/10/2022

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442